Citation Nr: 0940365	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-44 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a mixed personality 
disorder with obsessive compulsive disorder (OCD), anxiety, 
claimed as nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 through June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

In December 2007, the Board issued a decision which denied 
the Veteran's claim of entitlement to service connection for 
mixed personality disorder with OCD, anxiety, claimed as a 
nervous condition.  Following the Veteran's March 2008 appeal 
of the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), the Veteran and the Secretary 
filed a Joint Motion for Order Vacating and Remanding the 
Board Decision and Incorporating the Terms of this Remand 
(Joint Motion) in February 2009.  This motion was granted by 
the Court's order in February 2009, and remanded to the Board 
for compliance with instructions set forth in the parties' 
Joint Motion.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties' Joint Motion expresses that an August 2004 VA 
examination is inadequate.  Specifically, the parties set 
forth that in forming his nexus opinion, the VA examiner 
incorrectly applied the legal standard set forth for service 
connection under 38 C.F.R. § 3.303; namely, that the evidence 
"establish that a particularly injury or disease resulting 
in disability was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein."  The parties further agreed that the VA examiner 
failed to provide adequate detail or explanation in support 
of his finding that the Veteran's anxiety, depression, and 
obsessive compulsive behavior existed prior to his entry into 
service.  Additionally, the parties have determined that, in 
its December 2007 decision, the Board failed to address the 
"presumption of soundness" provided under the terms of 
38 U.S.C.A. § 1111.  See also, Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).   Under the circumstances, the Veteran should be 
scheduled for a new VA examination to determine the etiology 
of his diagnosed chronic generalized anxiety disorder and 
chronic OCD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the etiology of 
the chronic generalized anxiety 
disorder and chronic OCD diagnosed at 
the prior August 2004 VA examination.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to offer opinion as to whether it is 
undebatable that the Veteran's chronic 
generalized anxiety disorder and 
chronic OCD existed prior to his 
enlistment in service, and if so, 
whether the Veteran's chronic 
generalized anxiety disorder and 
chronic OCD were aggravated by his 
active duty service.  If the examiner 
finds that it is not undebatable that 
the Veteran's chronic generalized 
anxiety disorder and/or chronic OCD 
existed prior to service, the examiner 
should be requested to offer an opinion 
as to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that each diagnosed 
disorder was incurred coincident with 
his active duty service.  

If any opinions are unfavorable to the 
Veteran, the examiner must provide a 
complete and thorough rationale for the 
opinions, with references to all 
relevant military treatment records, 
lay statements, and post-service 
private treatment records (particularly 
the undated opinion of Mindy R. 
Milstein, Ph.D. and the September 2009 
opinion of Patricia Martin, M.D., which 
are attached as Exhibits 6 and 7 of the 
Veteran's September 2009 Written Brief 
of Arguments for Subsequent 
Presentation and Review by a Single 
Member of the Board of Veterans' 
Appeals, Washington, D.C.), as "[i]t 
is the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that 
contributes probative value to a 
medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.

2.  The VA examination report should 
then be reviewed to ensure that all 
requested findings, opinions, and 
conclusions have been fully addressed 
by the examiner.  If not, the 
examination report should be returned 
to the examiner for completion.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
mixed personality disorder with obsessive 
compulsive disorder (OCD), anxiety, 
claimed as nervous condition, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


